Citation Nr: 1144148	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  06-14 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Father


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to January 1981.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in October 2006.  In April 2008, he testified at a hearing held before the undersigned Veterans Law Judge at the local VA office.  A transcript of each hearing is associated with the claims file.  

In August 2008, the Board denied the Veteran's claim and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an order in July 2009 granting a joint motion of the parties to vacate the August 2008 Board decision in part and remand the matter back to the Board for further development and adjudication.  The appeal is presently before the Board for action consistent with the instructions contained in the joint motion. 

In October 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A cervical spine disability did not have its onset during active service, result from disease or injury in service, or was caused or aggravated by his service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in October 2004, March 2006, and October 2008 and the claim was readjudicated in August 2007 and September 2011 supplemental statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  These letters sent also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, and VA and private treatment records have been obtained and he has been provided with appropriate VA examinations in connection with his present claim.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Further, the Veteran was provided hearings related to his present claim and the RO has fully, or at a minimum substantially, complied with the Board's October 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) and RO Decision Review Officer (DRO) in which he presented oral argument in support of his cervical spine claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearings, the VLJ and DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the cervical spine claim.  The VLJ and DRO asked specific questions, however, directed at identifying whether the Veteran was entitled to service connection.  The VLJ and DRO did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board/DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).


II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records show complaints of neck (and low back) pain for two days in August 1980 with no history of trauma.  He was diagnosed at that time as having low back strain.  On his report of medical history at separation, the Veteran indicated that he had recurrent back pain.  Separation examination revealed no abnormalities of the Veteran's physical condition.  Low back strain was noted since September 1980, but nothing was reported regarding the Veteran's cervical spine.  

After a review of the cumulative evidence in the claims file, including post-service records, the Board finds that service connection for a cervical spine disability is not warranted.  A current cervical spine disability has been established as cervical strain.  There is also evidence of neck pain during service, as shown above.  Thus, in order to warrant service connection, the evidence need only show that the Veteran's current cervical spine disability is etiologically related to the neck pain in service, or some other aspect of service, or to the service-connected lumbar spine disability as claimed by the Veteran.  The Board finds, however, that the preponderance of the evidence is not in favor of a nexus. 

The Veteran was afforded two VA examinations in connection with his claim.  In July 2007, the Veteran was diagnosed as having cervical spine strain following a physical examination.  The examiner opined that it was not likely that his current symptoms were related to any conditions that he had in service.  During the October 2010 VA examination, the Veteran was again diagnosed as having cervical strain.  The examiner opined that it was less likely than not that the Veteran's neck pain had its onset in the military and it was not related to service and more likely than not related to normal age progression.  The examiner also opined that it was less likely than not that the Veteran's current cervical spine condition was caused by or aggravated by the lumbar spine condition as it was a different etiology.  The examiner commented that the medical records were reviewed and noted that the Veteran had neck pain for two days, but there was no direct injury to the neck.  

The Board finds the VA opinions against a casual nexus to service are probative in light of the fact that the opinions were based on a comprehensive review of the Veteran's history including consideration of relevant facts and was supported by an adequate rationale.  Accordingly, the Board attaches the most significant probative value to the VA opinions as they appears to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Similarly, the October 2010 VA examiner opined that the current cervical spine disability was not related to the service-connected lumbar spine disability as it was a different etiology, but rather was due to the natural progression of age.  See Prejean, 13 Vet. App. at 448-49.  Accordingly, service connection on a secondary basis is not warranted. 

The Veteran himself attributes his current cervical spine disability to his service, but his assertions are outweighed by the probative medical evidence that shows otherwise.  Further, to the extent that the Veteran suggests that there has been continuity of symptomatology since his neck pain in service, the Board finds that the record does not support such a contention.  There was no diagnosis of any cervical spine disability associated with his complaints of neck pain and no abnormalities of the cervical spine were noted at separation.  In addition, there is no evidence of complaint or treatment related to a neck condition in the record until a September 1993 VA medical report of a possible bone cyst of the cervical spine and neck strain, many years after service.  Moreover, at the time of treatment in 1993, there was no history of prior cervical spine pain.  It was only until the Veteran was again treated for neck pain in August 2004, which was contemporaneous with his claim for service connection, that he gave a history of neck pain since service.  He also stated during the pain evaluation that his neck pain was new.  Due to the inconsistencies in the Veteran's statements and the long passage of time between service and any report of symptoms relating to the neck, the Board finds that his report of a continuity of neck symptomatology after service is inconsistent with the probative evidence of record.  There is no other credible, competent evidence of a nexus between any current cervical spine disability and service. 

In sum, the preponderance of the evidence is against the claim and thus, the applicability of the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied. 


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


